Citation Nr: 0410021	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cancer of the throat, 
status post laryngectomy, to include as due to tobacco use during 
service.

2.  Entitlement to service connection for nicotine dependence.

3.  Entitlement to service connection for cancer of the throat, 
status post laryngectomy, as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1955 to October 1959, 
from November 1961 to August 1962 and from June 1976 to December 
1976.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a January 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in December 2001.


FINDINGS OF FACT

1.  The veteran became nicotine dependent during active duty 
service.

2.  The veteran's cancer of the throat was proximately due to his 
nicotine dependence.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during the veteran's active 
duty service.  38 U.S.C.A. §§ 1103, 1131, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.300, 3.303 (2003).

2.  Cancer of the throat, status post laryngectomy, was incurred 
during the veteran's active duty service, as secondary to nicotine 
dependence.  38 U.S.C.A. §§ 1131, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's essential argument is that he became nicotine 
dependent during active duty service and that his nicotine 
dependence led to his cancer of the throat.  The United States 
Congress has passed legislation directly addressing veterans' 
claims seeking benefits for disability related to the use of 
tobacco.  First, the Veterans Benefits Act of 1998, enacted as 
Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 492, 
amended 38 U.S.C.A. §§ 1110 and 1131, inserting language to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in service.  
That legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in Public 
Law No. 105-206, § 9014, 112 Stat. 865, approved on July 22, 1998, 
the amendments made by section 8202 of the previous statute were 
rescinded.  In lieu of amending 38 U.S.C.A. §§ 1110 and 1131, 
section 9014 instead created a new 38 U.S.C.A. § 1103, which 
provides, in pertinent part, as follows:

Notwithstanding any other provision of law, a veteran's disability 
or death shall not be considered to have resulted from personal 
injury suffered or disease contracted in the line of duty in the 
active military, naval, or air service for purposes of this title 
on the basis that it resulted from injury or disease attributable 
to the use of tobacco products by the veteran during the veteran's 
service.

As a result, the new section 1103 bars an award of service 
connection for a disability arising long after service based upon 
a finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or injury 
(even if tobacco-related) became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified in 
38 U.S.C.A. §§ 1112, 1116.  See also 38 U.S.C.A. § 1103(b).  By 
its terms, section 1103 applies only to claims filed after June 9, 
1998, and does not affect veterans and survivors currently 
receiving benefits, or veterans and survivors who filed claims on 
or before June 9, 1998 (as in this case).  VA has issued a 
regulation to implement the new legislation on tobacco-related 
disability claims, at 66 Fed. Reg. 18,195-198 (Apr. 6, 2001).

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after June 9, 
1998.  The veteran filed his claim for service connection for 
nicotine dependence in May 1998.  Therefore, the new provisions do 
not apply.

The Board is cognizant of the U.S. Court of Appeals for Veterans 
Claims (Court) decision in Davis v. West, 13 Vet. App. 178 (1999) 
and that in VAOPGCPREC 2-93, the VA General Counsel held, in 
particular, that: (1) a determination of whether nicotine 
dependence could be considered a disease or injury for disability 
compensation was an adjudicative matter to be made based on 
accepted medical principles; and (2) service connection could be 
established for a disability or death if the evidence established 
that the underlying disease or injury was caused by tobacco use 
during service.

Thereafter, in VAOPGCPREC 19-97, the VA General Counsel noted that 
the two principal questions which must be answered by adjudicators 
in resolving a claim for benefits for tobacco- related disability 
or death secondary to nicotine dependence are: (1) whether the 
veteran acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death occurring 
after service.  With regard to the first question, the 
determination of whether a veteran is dependent upon nicotine is a 
medical issue.

In this case, there are several medical opinions of record.  A VA 
examination report from October 1998 shows that the veteran was 
diagnosed with throat cancer in 1989 and that he subsequently 
underwent a laryngectomy.  The physician's impression was cancer 
of the throat status post laryngectomy.

A September 2000 letter from Dr. Elizabeth Lindeke, Chief, 
Internal Medicine at a military medical facility, is to the effect 
that the veteran had laryngeal cancer and had undergone a 
tracheotomy as a result of the treatment of his condition.  Dr. 
Lindeke notes that his cancer is almost certainly caused by his 
cigarette smoking and that the veteran began smoking in service 
and that he developed an addiction to nicotine.  She states that 
the addiction led to the veteran smoking for many years after 
service and that the continued smoking was caused by the nicotine 
addiction acquired in service and was a direct cause of the 
veteran's laryngeal cancer and subsequent tracheotomy.  She states 
in closing that the veteran had a severe form of cancer of the 
larynx which almost certainly occurred as a result of a prolonged 
and intense habit which started when he was in the Air Force.

In a September 2000 letter, Eugene P. Falk, M.D. states that he 
had treated the veteran and that the veteran's heavy smoking 
contributed to his development of cancer.  By way of 
correspondence dated February 2002, Dr. Falk clarified that the 
basis for his opinion in his September 2000 letter was that 
smokers have an increased incidence of cancer of the larynx and 
that it is very rare in people who do not smoke.

The record also contains statements from several friends of the 
veteran which attest that the veteran did not smoke prior to 
military service and that he smoked in military service and 
subsequent to military service.

The record reflects that the veteran underwent an additional VA 
examination in July 2002.  The physician's impression was status 
post carcinoma of the larynx.  The physician stated that he 
thought it was "fair to assume" that the veteran's cancer of the 
larynx was due to his smoking history.  He also stated that he did 
not think the veteran's nicotine dependence was due to his 
military service.  By way of correspondence dated August 2002, 
Andrew Cortez, D.O., submitted a statement saying that he had 
review the veteran's records and had discussed the veteran's case 
with the July 2002 VA examiner.  Dr. Cortez stated that there is 
no evidence in the record to show that the veteran is addicted to 
nicotine.

In short, it appears that all three physicians who provided an 
opinion on the relationship between smoking and the veteran's 
cancer agree that it is at least as likely as not that smoking 
caused the veteran's cancer.  There are no contrary medical 
opinions of record on this issue.

As to the issue of whether or not the veteran's is addicted to 
nicotine as a result of his smoking in service, the record 
contains conflicting opinions.  Dr. Lindeke is of the opinion that 
the veteran developed an addiction to nicotine in service.  
However, Dr. Cortez stated that there is no evidence in the record 
to show that the veteran is addicted to nicotine.  Unfortunately, 
there is no clear evidence in the service medical records that the 
veteran began smoking or became nicotine dependent during service.  
However, the veteran's assertions that he began smoking during 
service are supported to some extent by at least one lay witness 
statement.  Moreover, medical records dated in the late 1980's 
include references to a many year history of smoking.  Such 
history apparently furnished by the veteran to medical care 
providers during the course of seeking treatment must be given 
some weight.  The Board therefore finds that the veteran did begin 
smoking during service.

The question as to whether the veteran became nicotine dependent 
during service is medical in nature and the Board must rely on the 
medical evidence.  However, there are contrary medical opinions 
addressing this question.  In view of the lack of a clear 
consensus by medical professionals, the Board finds that it is at 
least as likely as not that the veteran became nicotine dependent 
during service.  Therefore, service connection for cancer of the 
throat as secondary to nicotine dependence acquired during active 
duty service is warranted.

In light of this determination, the issue of entitlement to 
service connection for cancer of the throat, status post 
laryngectomy, to include as due to tobacco use during service, is 
rendered moot.  This issue essentially described another theory 
for establishing service connection.  However, service connection 
has been established on the nicotine dependence theory.

In closing, the Board acknowledges the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
and implementing regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The Board also acknowledges that various 
judicial decisions have addressed the notice and assistance 
requirement of VCAA.  See generally See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to the 
veteran as a result of any VCAA deficiencies in view of the fact 
that the full benefit sought by the veteran is being granted by 
this decision of the Board.


ORDER

Service connection for cancer of the throat, status post 
laryngectomy, as secondary to nicotine dependence acquired during 
active duty service, is warranted.  The appeal is granted.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



